Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-10 directed to a non-elected without traverse.  Accordingly, the claims been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 7-10.


Allowable Subject Matter
Claims 1, 3, 4, 12-14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The primary reason for the allowance of the claims is the inclusion of the limitation: 
“ during a first transient period after the first time, a second recovery cup to the first height where the first recovery cup was positioned during the first time, wherein during the first transient period, a rotation speed of the spin chuck is being reduced from the first rotation speed to a first adjustment speed which is slower than the first rotation speed, the first adjustment speed being greater than zero; injecting, during a second time immediately after the first transient period, a second processing liquid, different from the first processing liquid, onto the substrate which is disposed on the spin chuck positioned at the first height, wherein during the second time, the second recovery cup is positioned at the first height to collect a portion of the second processing liquid scattered from the substrate, wherein a rotation speed of the spin chuck is increasing from the first adjustment speed to a second rotation speed greater than the first rotation speed, wherein during a portion of the second time, the rotation speed of the spin chuck is increasing from the first adjustment speed to the second rotation speed, and wherein during the remaining time of Page 2 of 15   the second time, the spin chuck rotates at the second rotation speed-. moving, during a second transient period after the second time, a third recovery cup to the first height where the 

in all of the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/16/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822